Citation Nr: 0526735	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denying entitlement of the 
veteran to service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended by the veteran that he was exposed to 
herbicides during his period of active duty, including 
through contact while serving as a cargo handler stationed in 
Thailand with the 5th Detachment of the 6th Aerial Port 
Squadron located at Udorn Royal Thai Air Force Base.  He 
further alleges that he served in Vietnam on passenger and 
cargo flights from Thailand to various points within 
Vietnam's boundaries.  The representative requests that 
further evidentiary development be undertaken in order to 
verify the veteran's inservice handling of herbicides, as 
well as his service in Vietnam so that he may be presumed to 
have been exposed to herbicides under 38 C.F.R. § 3.307(a)(6) 
(2004).  Efforts to obtain pertinent unit records, after-
action reports, reports of lessons learned, and quarterly 
reports are sought.  

To date, the RO has obtained the veteran's service medical 
and personnel records, and it is noted that various newspaper 
and internet articles are on file pertaining to the veteran's 
foreign service in the military.  None of the foregoing 
verifies the veteran's alleged herbicide exposure or service 
in Vietnam.  There is also of record an August 2002 statement 
from a fellow serviceman who served with the veteran, wherein 
it was indicated that he could recall the veteran's 
participation in "Blind Bat" missions into Vietnam.  
However, the veteran has noted separately in connection with 
his claim for service connection for unrelated disability 
that there was but one "Blind Bat" mission, and it was 
confined to Thailand and Laos, there being no mention of 
Vietnam involvement.  

It, too, is noted that the veteran has previously indicated 
that passenger and crew manifests, which he signed on various 
military flights into Vietnam destinations, would help him 
verify his service in Vietnam.  The RO attempted to contact 
the veteran though January 2005 correspondence in an effort 
to obtain more detailed data regarding the flights in 
question, prior to attempting to obtain those manifests.  
However, the veteran failed to respond.  

In this matter, there are competing interests at play, the 
first being the VA's obligation to provide assistance to the 
veteran in the evidentiary development of a dispositive issue 
in his case.  By the same token, the veteran has failed to 
cooperate with the RO in providing certain flight information 
needed to facilitate research of the crew/passenger 
manifests.  Given that the veteran's lack of cooperation is 
limited to the manifests, and the possibility raised by a 
fellow serviceman of the veteran's service in Vietnam, 
further assistance is found to be in order.  38 C.F.R. 
§ 3.159 (2004).

Finally, it is shown that full notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA), was not furnished to the veteran 
until April 2005.  Thereafter, the claim was not then 
reconsidered, with notice to the veteran and an opportunity 
to be heard being afforded, in contravention of the holding 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Corrective 
action is needed for Pelegrini compliance.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing for the specific purpose of 
obtaining a complete history of his 
claimed duty or visitation within the 
Republic of Vietnam while on active duty.  
In particular, the veteran must, to the 
extent possible, identify when and where 
he actually stood on Vietnamese 
territory, and, specifically, by what 
means and under what circumstances his 
entry onto Vietnamese soil occurred.  He 
should also be asked to specify what 
direct contact he had with Agent Orange 
or other herbicide while stationed at 
locations outside of Vietnam.  The 
veteran is hereby advised that he must be 
as specific as possible, ensuring that 
the dates of the flights, the origination 
and destination points of those flights, 
identifying information as to which 
flights were involved, and the dates and 
circumstances of any reported herbicide 
exposure are provided.  In the absence of 
such data, meaningful research cannot be 
conducted.  

2.  Based on the appellant's response, VA 
must attempt to undertake a search for 
pertinent unit records, after action 
reports, reports of lessons learned, 
morning/quarterly reports, and 
crew/passenger manifests for data 
demonstrating the veteran's actual 
inservice exposure to an herbicide, or 
his service on Vietnamese soil.  Contact 
with the National Personnel Records 
Center, National Archives and Records 
Administration, or other appropriate 
sources may be in order.  The veteran is 
responsible for assisting VA in carefully 
tailoring its research request so that 
pertinent records documenting either 
actual herbicide exposure or service on 
the ground in Vietnam, if extant, may be 
secured in an expeditious manner.  

3.  Lastly, the veteran's claim of 
entitlement to service connection for 
diabetes mellitus, to include as due to 
herbicide exposure, must be readjudicated 
on the basis of all of the evidence of 
record and all pertinent legal authority, 
inclusive of the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


